DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-7, 11 and 15 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Dec. 10, 2021 has been entered and made of record.

Allowable Subject Matter
	Claims 1, 5-7, 11 and 15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “the target sub-pixel and the previous sub-pixel are not the pixels of the same sub-pixel column set, it is completely different from the present application” (Remarks, p. 8).
Accordingly, the closest known prior art, i.e., Lee et al. (US 2006/0081850 A1), Ting et al. (US 2004/0085272 A1), Wang (US 2013/0141660 A1), Wang (US 2016/0351151 A1) and Baek et al. (US 2006/0256248 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “performing a first charge on the target sub-pixel, while performing a second charge on a previous sub-pixel of the same sub-pixel column set electrically connected to the same data line electrically connected to the target sub-pixel, and has the polarity the same as the polarity of the target sub-pixel”.
Claims 5-7 depend from claim 1, and are allowed at least for the same reason above.
Claim 11 has been amended in the same manner as in claim 1, and is allowed for the same reason above.
Claim 15 depends from claim 11, and is allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 21, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***